Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “tubular fuser device …a tubular substrate made of a metal; a rubber layer …; an adhesion layer …; and a surface layer made of a resin … a charge decay ΔV at a moment 120 seconds after end of charging a surface of the surface layer to -1 kV being zero, an electrostatic capacity per unit area C in a thickness direction of the tubular fuser device is equal to or less than 3.30 pF/cm2 and wherein … C in the thickness direction is measured with two electrodes brought into contact with an inner peripheral surface of the tubular fuser device and an outer peripheral surface of the tubular fuser device, respectively” in combination with the remaining claim elements as set forth in claim 1.
Prior art does not disclose or suggest the claimed “tubular fuser device … a tubular substrate made of a metal, a rubber layer …, an adhesion layer …, and a surface layer made of a resin … a charge decay ΔV at a moment 120 seconds after end of charging a surface of the surface layer to -1 kV being greater than zero, a ratio Ct/ΔV of an electrostatic capacity 9 pF/Vµm, wherein the electrostatic capacity per unit area C in the thickness direction is measured with two electrodes brought into contact with an inner peripheral surface of the tubular fuser device and an outer peripheral surface of the tubular fuser device, respectively.” in combination with the remaining claim elements as set forth in claim 2.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/LKR/
2/2/2022